EXHIBIT 10.38

AMENDMENT NO. 1 TO INTERNATIONAL DISTRIBUTION AGREEMENT

SEPTEMBER 26, 2006 (“AMENDMENT NO. 1 EFFECTIVE DATE”)

THIS AGREEMENT serves as Amendment No. 1 (“Amendment No. 1”) to the
International Distribution Agreement dated April 27, 2006, by and between
Interventional Technologies Limited (“IVT”), and Conor Medsystems Ireland
Limited, an Irish limited company (“Conor”).

RECITALS

A. IVT and Conor entered into that certain International Distribution Agreement
dated April 27, 2006 (the “Distribution Agreement”).

B. IVT and Conor desire to amend and restate Sections 1(f), 2(a), and 2(i) and
amend Sections 2(b), 2(h), 2(j), 2(m), 13(b) and Exhibit A of the Distribution
Agreement.

NOW, THEREFORE, in consideration of the above facts, the mutual covenants
contained herein and of other good and valuable consideration, receipt of which
is hereby acknowledged, the parties agree to amend and restate the Distribution
Agreement as follows:

1. Section 1(f) of the Distribution Agreement shall hereby be amended and
restated in its entirety to read as follows:

(f) Change of Control of Distributor. In the event of a Change of Control of
Distributor, Conor shall have the right to appoint an additional distributor for
the Territory, and the distributorship granted to Distributor in Section 1(a)
shall automatically convert from an exclusive appointment to a co-exclusive
appointment. For the purpose of this Section 1(f), “Change of Control of
Distributor” shall mean (i) any consolidation or merger of Distributor with or
into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of Distributor immediately prior to
such consolidation, merger or reorganization, represents less than fifty percent
(50%) of the voting power of the surviving entity (or, if the surviving entity
is a wholly owned subsidiary, its parent) immediately after such consolidation,
merger or reorganization; or (ii) any transaction or series of related
transactions to which Distributor is a party in which more than fifty percent
(50%) of Distributor’s voting power is transferred to a third party; or
(iii) the consummation of a sale of all or substantially all of the assets of
Distributor in any transaction or series of related transactions, other than a
sale of all or substantially all of the assets of Distributor to an entity, more
than fifty percent (50%) of the combined voting power of the voting securities
of which are owned by shareholders of Distributor in substantially the same
proportions as their ownership of Distributor immediately prior to such sale;
provided, however, that the purchase of [ * ] of the equity shares of
Distributor by [ * ] expected to occur on or about [ * ], shall not be
considered a Change of Control of Distributor for purposes of this Distribution
Agreement. IVT represents and warrants that [ * ] shall not have the ability to
influence or make decisions on behalf of IVT. For purposes of Section 14(c) a
breach of the foregoing representation and warranty shall be deemed to be a
material breach. IVT acknowledges and agrees that any disclosures of Proprietary
Information by IVT to [ * ] shall be governed by Section 24 hereof.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 ON THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1



--------------------------------------------------------------------------------

2. Section 2(a) of the Distribution Agreement shall hereby be amended and
restated in its entirety to read as follows:

(a) Ordering. IVT shall order the Product by means of written, individual
purchase orders. The purchase order shall specify desired quantities (organized
by catalogue number), requested shipping schedule, shipping instructions, any
export/import information required by Conor to fill the order, any special
requirements, and other similar matters which are necessary for the individual
transaction. All orders are subject to acceptance by Conor. Conor shall have no
liability to Distributor with respect to purchase orders which are not accepted;
provided, however, that Conor will not unreasonably reject any purchase order
for the Product that meets the requirements of this Section 2(a) and that does
not request any modifications or additions to the Product.

IVT agrees to provide Conor with a [ * ] forecast indicating IVT’s intended
purchases of the Product and each [ * ] of the forecasted purchase. Such
forecast shall be updated by IVT on a rolling [ * ] basis for the upcoming [ * ]
period. IVT will use its best efforts to notify Conor promptly of any changes in
its forecast.

The [ * ] of each [ * ] forecast shall be covered by a firm purchase order in an
amount of the Product equal to that forecast for such [ * ], and the quantities
to be ordered in the firm purchase order for the [ * ] shall not deviate from
the [ * ] forecasted quantities for [ * ] by [ * ]. Conor shall accept purchase
orders calling for quantities exceeding the forecasted quantities but may limit
accepted quantities to [ * ] of the most recently forecasted quantities.

3. The first sentence of Section 2(b) shall hereby be amended to change euros to
dollars.

4. The first sentence of Section 2(h) shall hereby be amended to change thirty
(30) days to sixty (60) days, and the second sentence of Section 2(h) shall
hereby be amended to change euros to dollars.

5. Section 2(i) of the Distribution Agreement shall hereby be amended and
restated in its entirety to read as follows:

 

  (i) {Intentionally deleted.}

6. The first sentence of Section 2(j) shall hereby be amended to change euros to
dollars and EURIBOR (European Interbank Offering Rate) to LIBOR (London
Interbank Offering Rate).

7. The sentence of Section 2(m) shall hereby be amended to change [ * ] euros to
$[ * ].

8. The sentence of Section 13(b) shall hereby be amended to change [ * ] euros
and [ * ] euros to $[ * ] and $[ * ], respectively.

9. Exhibit A shall hereby be amended to change EUROS to DOLLARS and [ * ] € to
$[ * ].

10. Full Force and Effect. This Amendment No.1 solely amends and restates
Sections 1(f), 2(a) and 2(i) and amends Sections 2(b), 2(h), 2(j), 2(m), 13(b)
and Exhibit A of the Distribution Agreement and is deemed incorporated into, and
governed by, all other terms of the Distribution Agreement. All other terms of
the Distribution Agreement shall remain in full force and effect.

11. Further Actions. Each party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Amendment No. 1.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 ON THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

12. Governing Law. This Amendment No. 1 shall be governed by and construed in
accordance with the laws of the United Kingdom.

13. Entire Agreement. This Amendment No. 1, the Distribution Agreement and the
exhibits and appendices thereto constitute the entire agreement between the
parties concerning the subject matter hereof and may not be amended except by
further written agreement signed by the respective duly authorized officers of
IVT and Conor.

14. Counterparts. This Amendment No. 1 may be signed in counterparts, each of
which shall be deemed an original, notwithstanding variations in format or file
designation, which may result from the electronic transmission, storage and
printing of copies of this Amendment No. 1. Facsimile signatures shall be
treated as original signatures.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 ON THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Amendment No. 1 to be executed by
its duly authorized representative as of the Amendment No. 1 Effective Date.

 

Conor Medsystems Ireland Limited By:  

/s/ Barry Geoghegan

Name:   Barry Geoghegan Its:   Director Interventional Technologies Limited By:
 

/s/ V.M. Kasim

Name:   Mr. V.M. Kasim, M.D. Its:   Chairman

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 ON THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.